Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Application status
Claims 10-26 are pending in this application.

Priority
 	It is acknowledged that the instant application is a CON of 16/025,747 filed on 07/02/2018 (now ABN), which is a CON of 15/132,941 filed on 04/19/2016 (now PAT 10041053), which is a CON of 14/858,986 filed on 09/18/2015 (now PAT 9340777), which is a CON of 14/723,840 filed on 05/28/2015 (now ABN), which is a CON of 13/897,923 filed on 05/20/2013 (now ABN), which is a CON of 12/771,163 filed on 04/30/2010 (now PAT 8445251), which is a CON of PCT/US2008/082072 filed on 10/31/2008, which claims benefit of 61/001,247 filed on 10/31/2007.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/26/2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 10-18 are objected to because of the following informalities: 
Claims 10-18 recite an amino acid sequence “LAGLIDADG” which can be improved by labeling the noted amino acid sequences with corresponding SEQ ID NO (see paragraph [0006] on page 2 of the instant specification which notes that “LAGLIDADG” corresponds to SEQ ID NO: 55).  
The basis for this objection is provided below:
This application fails to comply with the requirements of 37 CFR 1.821 through 1.825; Applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  To be in compliance, Applicants should identify nucleotide sequences of at least 10 nucleotides and amino acid sequences of at least 4 amino acids in these claims by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01). If these sequences have not been listed in the computer readable form and paper copy of the sequence listing, applicant must provide an initial computer readable form (CRF) copy of the “Sequence Listing”, an initial paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, and a statement that the content of the paper and CRF copies are the same and, where applicable, include no new matter as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d).  
Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15 and 16 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	Claims 15 and 16 attempt to incorporate by reference the amino acid modifications recited in Tables 11-14 of the specification.  However, as clearly noted in M.P.E.P. 2173.05(s), this kind of reference to a tables or figures is only permitted when there is no way to clearly describe the content of the tables or figures in words within the claim.  It is not, however, permitted merely for Applicant's convenience.  Appropriate correction is requested. 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-26 are rejected under 35 U.S.C. § 112(a), written description, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are directed to a recombinant single-chain meganuclease comprising: a first LAGLIDADG subunit derived from a first mono-LAGLIDADG meganuclease, said first LAGLIDADG subunit having a first recognition half-site; a second LAGLIDADG subunit derived from a second mono-LAGLIDADG meganuclease or a di-LAGLIDADG meganuclease, said second LAGLIDADG subunit having a second recognition half-site; wherein said first and second LAGLIDADG subunits are covalently joined by a polypeptide linker such that said first LAGLIDADG domain is N-terminal to said linker and said second LAGLIDADG domain is C-terminal to said linker; and wherein said first and second LAGLIDADG subunits are capable of functioning together to recognize and cleave a non-palindromic DNA sequence which is a hybrid of said first recognition half-site and said second recognition half-site.
	To satisfy the written description aspect of 35 U.S.C. § 112, first paragraph, for a claimed genus of [compositions or methods], it must be clear that:  (1) the identifying characteristics of the claimed [compositions or methods] have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these; and (2) a representative number of species within the genus must be disclosed.
	The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as be structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical Inc. v. Gen-Probe Inc. (CAFC (2002) 63 USPQ2d 1609).
The specification discloses only a few representative species of a recombinant single-chain meganuclease, i.e., SEQ ID NOs: 48-52 (see Examples 1-4).   However, these five disclosed species fails to provide adequate written description for a genus of any recombinant single-chain meganucleases comprising: any first LAGLIDADG subunit derived from any first mono-LAGLIDADG meganuclease, said first LAGLIDADG subunit having any first recognition half-site; any second LAGLIDADG subunit derived from any second mono-LAGLIDADG meganuclease or any di-LAGLIDADG meganuclease, said second LAGLIDADG subunit having any second recognition half-site; wherein said first and second LAGLIDADG subunits are covalently joined by any polypeptide linker such that said first LAGLIDADG domain is N-terminal to said linker and said second LAGLIDADG domain is C-terminal to said linker; and wherein said first and second LAGLIDADG subunits are capable of functioning together to recognize and cleave any non-palindromic DNA sequence which is a hybrid of said first recognition half-site and said second recognition half-site.  
In this case, the specification fails to describe any identification of structural characteristics or properties of [i] any first LAGLIDADG subunits derived from any first mono-LAGLIDADG meganuclease; [ii] any second LAGLIDADG subunits derived from any second mono-LAGLIDADG meganuclease or any di-LAGLIDADG meganuclease; and [iii] any polypeptide linker.  It is noted by the Examiner that the genera of said [i]-[iii] encompasses polypeptides having any structure.  As such, one would not have recognized that Applicants were in possession of such broad genera of said [i]-[iii] and readily identify those having claimed function/activity, i.e., being able to recognize any first and any second recognition sites which function together to cleave a non-palindromic DNA sequence, from those that do not have such claimed function/activity.  Furthermore, it is noted that the structure and length of the recited polypeptide linker is extremely crucial for the proper cleavage of a non-palindromic DNA sequence due to structural constraints said polypeptide linker provides for a proper cleavage of the non-palindromic DNA sequence by both first and second LAGLIDADG subunits.  However, the recited polypeptide linker encompasses a genus of widely variant polypeptide linkers having essentially any structure.  
Taken together, the genus of “recombinant single-chain meganucleases” encompasses widely variant species, having essentially any structure.  While M.P.E.P. section 2163 acknowledges that a single species can describe a genus, it also acknowledges that for a genus that encompasses widely variant species, disclosure of a single species within the genus fails to adequately describe all members of the genus.  Please refer to the M.P.E.P. section 2163 [R-5] under II, A, 3, (a), (ii) for more details with respect to sufficient number of representative species that should be disclosed to describe a widely variant genus.
Given the lack of additional representative species of the claimed genus as encompassed by the claim, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.  
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 10-12, 17-19 and 23-25 are rejected under 35 U.S.C. § 102(b) as being anticipated by Epinat et al. ("A Novel Engineered Meganuclease Induces Homologous Recombination in Yeast and Mammalian Cells", Nucleic Acids Research, 31(11):2952-2962 (2003), see IDS).  

The instant claims are drawn to a recombinant single-chain meganuclease comprising: a first LAGLIDADG subunit derived from a first mono-LAGLIDADG meganuclease, said first LAGLIDADG subunit having a first recognition half-site; a second LAGLIDADG subunit derived from a second mono-LAGLIDADG meganuclease or a di-LAGLIDADG meganuclease, said second LAGLIDADG subunit having a second recognition half-site; wherein said first and second LAGLIDADG subunits are covalently joined by a polypeptide linker such that said first LAGLIDADG domain is N-terminal to said linker and said second LAGLIDADG domain is C-terminal to said linker; and wherein said first and second LAGLIDADG subunits are capable of functioning together to recognize and cleave a non-palindromic DNA sequence which is a hybrid of said first recognition half-site and said second recognition half-site.
Epinat et al. teach two recombinant single-chain meganucleases:
[A] a single-chain meganuclease (scI-CreI) which is a fusion of two I-CreI domains from Chlamydomonas reinhardtii via a polypeptide linker; and 
[B] a single-chain meganuclease (DmoCre) which is a fusion of an I-DmoI domain from Desulfurococcus mobilis to an I-CreI domain from Chlamydomonas reinhardtii via a polypeptide linker, wherein said polypeptide linker comprises residues 94-101 (sequence MLERIRLFNMR), and wherein said recombinant single-chain meganuclease are capable of functioning together to recognize and cleave a non-palindromic DNA sequence (see page 2954-2958, sections under “Results” and Figures 1-5), thereby anticipating claims 10-12.  
Claims 17-18 are included in this rejection because SEQ ID NOs: 7-30 are wild-type DNA half-sites (as noted in the instant specification), which would be inherently recognized by the recombinant single-chain meganucleases taught by Epinat et al.  Furthermore, even if the second half-site contains a modification of one base pair, it could still be recognized by the recombinant single-chain meganucleases taught by Epinat et al.  Since the Office does not have the facilities for examining and comparing applicant's recombinant single-chain meganuclease with the recombinant single-chain meganuclease of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claims 19 and 23-25 are included in this rejection because the polypeptide linker taught by Epinat et al. comprises a flexible, a first loop, first alpha-helix, turn, second alpha-helix, and a second loop (see Figure 2(B) noted in blue).
Therefore, the reference of Epinat et al. anticipates the Applicants’ claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 10-26 are rejected on the ground of nonstatutory double patenting over claim 1 of US Patent No. 8445251 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  
Claim 1 of the instant application:  A recombinant single-chain meganuclease comprising: a first LAGLIDADG subunit derived from a first mono-LAGLIDADG meganuclease, said first LAGLIDADG subunit having a first recognition half-site; a second LAGLIDADG subunit derived from a second mono-LAGLIDADG meganuclease or a di-LAGLIDADG meganuclease, said second LAGLIDADG subunit having a second recognition half-site; wherein said first and second LAGLIDADG subunits are covalently joined by a polypeptide linker such that said first LAGLIDADG domain is N-terminal to said linker and said second LAGLIDADG domain is C-terminal to said linker; and wherein said first and second LAGLIDADG subunits are capable of functioning together to recognize and cleave a non-palindromic DNA sequence which is a hybrid of said first recognition half-site and said second recognition half-site.
Claim of ‘251 patent:  A recombinant single-chain meganuclease comprising: (a) a first subunit comprising a polypeptide having at least 85% sequence identity to residues 9-151 of SEQ ID NO: 1; (b) a second subunit comprising a polypeptide having at least 85% sequence identity to residues 9-151 of SEQ ID NO: 1; and (c) a polypeptide linker, said polypeptide linker being covalently bound to said first and said second subunit; said first subunit being covalently bound to said polypeptide linker at a residue corresponding to a position selected from the group of positions 153-163 of SEQ ID NO: 1; said second subunit being covalently bound to said polypeptide linker at a residue corresponding to a position selected from the group of positions 1-9 of SEQ ID NO: 1; wherein said polypeptide linker is SLPGSVGGLSPSQASSAASSASSSPGSGISEALRAGATKS (SEQ ID NO: 77); wherein said first and second subunits are capable of functioning together to recognize and cleave a non-palindromic DNA sequence.
It is noted by the Examiner that the main differences between the claim set of ‘251 patent and the instant claims are that the claim set of ‘251 patent is limited to specific sequences, i.e., a first subunit comprising a polypeptide having at least 85% sequence identity to residues 9-151 of SEQ ID NO: 1, a second subunit comprising a polypeptide having at least 85% sequence identity to residues 9-151 of SEQ ID NO: 1, and said polypeptide linker is SLPGSVGGLSPSQASSAASSASSSPGSGISEALRAGATKS (SEQ ID NO: 77).  Given these differences, the claim set of ‘251 patent represents ‘species’ while the instant claims represent a ‘genus’, wherein the ‘species’ taught by ‘251 patent would anticipate or make obvious the instant claims which are drawn to a ‘genus’.  Furthermore, both the patent and the instant application are supported by virtually identical specification.  

Claims 10-26 are rejected on the ground of nonstatutory double patenting over claims 1-4 of US Patent No. 9434931 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  
Claim 1 of the instant application:  A recombinant single-chain meganuclease comprising: a first LAGLIDADG subunit derived from a first mono-LAGLIDADG meganuclease, said first LAGLIDADG subunit having a first recognition half-site; a second LAGLIDADG subunit derived from a second mono-LAGLIDADG meganuclease or a di-LAGLIDADG meganuclease, said second LAGLIDADG subunit having a second recognition half-site; wherein said first and second LAGLIDADG subunits are covalently joined by a polypeptide linker such that said first LAGLIDADG domain is N-terminal to said linker and said second LAGLIDADG domain is C-terminal to said linker; and wherein said first and second LAGLIDADG subunits are capable of functioning together to recognize and cleave a non-palindromic DNA sequence which is a hybrid of said first recognition half-site and said second recognition half-site.
Claim of ‘931 patent:  A recombinant single-chain meganuclease comprising: (a) a first subunit comprising a polypeptide having at least 85% sequence identity to residues 9-151 of SEQ ID NO: 1; (b) a second subunit comprising a polypeptide having at least 85% sequence identity to residues 9-151 of SEQ ID NO: 1; and (c) a polypeptide linker comprising 28-45 amino acids, said polypeptide linker being covalently bound to said first and said second subunit; said first subunit being covalently bound to said polypeptide linker at a residue corresponding to a position selected from the group of positions 153-163 of SEQ ID NO: 1; said second subunit being covalently bound to said polypeptide linker at a residue corresponding to a position selected from the group of positions 1-9 of SEQ ID NO: 1; wherein said polypeptide linker comprises an ALRAGA (SEQ ID NO:75) sequence; and wherein said first and second subunits are capable of functioning together to recognize and cleave a non-palindromic DNA sequence.
It is noted by the Examiner that the main differences between the claim set of ‘931 patent and the instant claims are that the claim set of ‘931 patent is limited to specific sequences, i.e., a first subunit comprising a polypeptide having at least 85% sequence identity to residues 9-151 of SEQ ID NO: 1, a second subunit comprising a polypeptide having at least 85% sequence identity to residues 9-151 of SEQ ID NO: 1, and said polypeptide linker comprises an ALRAGA (SEQ ID NO:75) sequence.  Given these differences, the claim set of ‘931 patent represents ‘species’ while the instant claims represent a ‘genus’, wherein the ‘species’ taught by ‘931 patent would anticipate or make obvious the instant claims which are drawn to a ‘genus’.  Furthermore, both the patent and the instant application are supported by virtually identical specification.  

Claims 10-26 are rejected on the ground of nonstatutory double patenting over claims 1-11 of US Patent No. 10041053 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  
Claim 1 of the instant application:  A recombinant single-chain meganuclease comprising: a first LAGLIDADG subunit derived from a first mono-LAGLIDADG meganuclease, said first LAGLIDADG subunit having a first recognition half-site; a second LAGLIDADG subunit derived from a second mono-LAGLIDADG meganuclease or a di-LAGLIDADG meganuclease, said second LAGLIDADG subunit having a second recognition half-site; wherein said first and second LAGLIDADG subunits are covalently joined by a polypeptide linker such that said first LAGLIDADG domain is N-terminal to said linker and said second LAGLIDADG domain is C-terminal to said linker; and wherein said first and second LAGLIDADG subunits are capable of functioning together to recognize and cleave a non-palindromic DNA sequence which is a hybrid of said first recognition half-site and said second recognition half-site.
Claim of ‘053 patent:  A recombinant single-chain meganuclease comprising: (a) a first subunit comprising a polypeptide having at least 85% sequence identity to residues 9-151 of SEQ ID NO: 1; (b) a second subunit comprising a polypeptide having at least 85% sequence identity to residues 9-151 of SEQ ID NO: 1; and (c) a polypeptide linker comprising 28-45 amino acids, said polypeptide linker being covalently bound to said first and said second subunit; wherein said polypeptide linker further comprises a sequence selected from the group consisting of: (i) an ALRAGA (SEQ ID NO: 75) sequence; (ii) an ALRAGGA (SEQ ID NO: 111) sequence; (iii) an ALRAASSAGGA (SEQ ID NO: 112) sequence; (iv) an ATRAGA (SEQ ID NO: 113) sequence; (v) an ASRAGA (SEQ ID NO: 114) sequence; and (vi) an AIRAGA (SEQ ID NO: 115) sequence; wherein said first and second subunits are capable of functioning together to recognize and cleave a non-palindromic DNA sequence. 
It is noted by the Examiner that the main differences between the claim set of ‘053 patent and the instant claims are that the claim set of ‘053 patent is limited to specific sequences, i.e., a first subunit comprising a polypeptide having at least 85% sequence identity to residues 9-151 of SEQ ID NO: 1, a second subunit comprising a polypeptide having at least 85% sequence identity to residues 9-151 of SEQ ID NO: 1, and said polypeptide linker further comprises a sequence selected from the group consisting of: (i) an ALRAGA (SEQ ID NO: 75) sequence; (ii) an ALRAGGA (SEQ ID NO: 111) sequence; (iii) an ALRAASSAGGA (SEQ ID NO: 112) sequence; (iv) an ATRAGA (SEQ ID NO: 113) sequence; (v) an ASRAGA (SEQ ID NO: 114) sequence; and (vi) an AIRAGA (SEQ ID NO: 115) sequence.  Given these differences, the claim set of ‘053 patent represents ‘species’ while the instant claims represent a ‘genus’, wherein the ‘species’ taught by ‘053 patent would anticipate or make obvious the instant claims which are drawn to a ‘genus’.  Furthermore, both the patent and the instant application are supported by virtually identical specification.  

Conclusion
Claims 10-26 are rejected for the reasons as stated above.  Applicants must respond to the objections/rejections in this Office action to be fully responsive in prosecution.
The instant Office action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on M-F between 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656